DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-15 are currently pending in the present application. Claims 1, 3, 5, 7, 10 and 12 are currently amended; and claims 2, 4, 6, 8-9, 11 and 13-15 are original. The amendment dated May 23, 2022 has been entered into the record. 
Claims 1-15 were previously rejected under 35 USC §112(b). The rejections are now withdrawn as the applicant has amended the claims.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kuwana (US 2020/0264461), of record, discloses a quantum dot material structure (Figures 1, 3 and 12, light conversion film 90C; see Paragraphs [0060] and [0109] identifying the embodiment shown in Figures 1, 3 and 12), applied in a liquid crystal display device (Figure 1, liquid crystal display device; Paragraph [0043]); wherein the quantum dot material structure comprises a quantum dot core, a quantum dot shell ([Paragraph [0118] “Each of the light-emitting nanocrystalline particles preferably includes a core containing at least one first semiconductor material and a shell covering the core”), and a quantum dot ligand layer (Paragraph [0136] “the light-emitting nanocrystalline particles preferably have organic ligands on their surfaces”) in order from an inside to an outside; the quantum dot material structure is used to absorb green light of a predetermined wavelength (Paragraph [0111] “such as green light from a blue LED, passing through the wavelength-selective transmission layer 8B (8) is absorbed by the light conversion pixel layers (NC-Red)”); and the quantum dot ligand layer is used to promote a dispersion of the quantum dot material structure (Paragraphs [0136] “have organic ligands on their surfaces in view of dispersion stability”; see also Paragraphs [0138] and [0190]).
Yun (US 2017/0186819), of record, discloses a core of a quantum dot may include a group II-V semiconductor, such as a cadmium arsenide (Paragraph [0062]), and Martin (US 2021/0151637) discloses a quantum dot shell is used to protect a quantum dot core (Paragraph [0087]).
However, Kuwana, Yun and Martin fail to teach or disclose, in light of the specification, “the quantum dot core comprises a cadmium arsenide magic-size cluster, and the quantum dot core is used to absorb green light of a predetermined wavelength”. The examiner further considered Ghosh (US 2017/0029697), Ko (US 2013/0083509), Lin (US 2019/0033659) and Nam (US 2018/0059485). For example, Ghosh teaches, in a particular embodiment, a quantum dot core has a magic-size (Paragraph [0119] “the alloyed Group II-VI nanocrystalline core has a shortest diameter of approximately 4 nanometers”), but fails to discloses that the quantum dot core comprises a cadmium arsenide and the quantum dot core is used to absorb green light of a predetermined wavelength. Ko teaches the particle diameter of the CdSe quantum dot is 5 nanometers and the CdSe quantum dot absorbs light with wavelengths below a green light wavelength (Paragraph [0012]). However, the prior art, applied alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-4 are allowable by virtue of their dependence on claim 1.
Regarding claim 5, Kuwana discloses a liquid crystal display device (Figures 1, 3 and 12, liquid crystal display device 1000A; see Paragraphs [0060] and [0109] identifying the embodiment shown in Figures 1, 3 and 12), comprising a quantum dot material structure (90C) and a color resistance layer (9A), applied in the liquid crystal display device;
wherein the quantum dot material structure comprises a quantum dot core, a quantum dot shell ([Paragraph [0118] “Each of the light-emitting nanocrystalline particles preferably includes a core containing at least one first semiconductor material and a shell covering the core”), and a quantum dot ligand layer (Paragraph [0136] “the light-emitting nanocrystalline particles preferably have organic ligands on their surfaces”) in order from an inside to an outside; the quantum dot material structure is used to absorb green light of a predetermined wavelength (Paragraph [0111] “such as green light from a blue LED, passing through the wavelength-selective transmission layer 8B (8) is absorbed by the light conversion pixel layers (NC-Red)”); and the quantum dot ligand layer is used to promote a dispersion of the quantum dot material structure (Paragraphs [0136] “have organic ligands on their surfaces in view of dispersion stability”; see also Paragraphs [0138] and [0190]); the color resistance layer comprises a red color resist, a blue color resist, and a green color resist (NC-Red, CF-Blue, NC-Green; Paragraph [0067]); and the quantum dot material structure is distributed in the red color resist and the blue color resist (Figure 3). 
Yun discloses a core of a quantum dot may include a group II-V semiconductor, such as a cadmium arsenide (Paragraph [0062]), and Martin (US 2021/0151637) discloses a quantum dot shell is used to protect a quantum dot core (Paragraph [0087]).
However, Kuwana, Yun and Martin fail to teach or disclose, in light of the specification, “the quantum dot core comprises a cadmium arsenide magic-size cluster, and the quantum dot core is used to absorb green light of a predetermined wavelength”. The examiner further considered Ghosh, Ko, Lin and Nam. For example, Ghosh teaches, in a particular embodiment, a quantum dot core has a magic-size (Paragraph [0119] “the alloyed Group II-VI nanocrystalline core has a shortest diameter of approximately 4 nanometers”), but fails to discloses that the quantum dot core comprises a cadmium arsenide and the quantum dot core is used to absorb green light of a predetermined wavelength. Ko teaches a particle diameter of the CdSe quantum dot is 5 nanometers and the CdSe quantum dot absorbs light with wavelengths below a green light wavelength (Paragraph [0012]). However, the prior art, applied alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant's claim 5.
Dependent claims 6-9 are allowable by virtue of their dependence on claim 5.
Regarding claim 10, Kuwana discloses a liquid crystal display device (Figures 1, 3 and 12, liquid crystal display device 1000A; see Paragraphs [0060] and [0109] identifying the embodiment shown in Figures 1, 3 and 12), comprising a color resistance layer (9A) and a polarizing layer (1, 7); wherein the color resistance layer comprises a red color resist, a blue color resist, and a green color resist (NC-Red, CF-Blue, NC-Green; Paragraph [0067]); a quantum dot material structure (90C) is coated on the polarizing layer corresponding to projection positions of the red color resist and the blue color resist (Figures 3 and 12); the quantum dot material structure comprises a quantum dot core, a quantum dot shell ([Paragraph [0118] “Each of the light-emitting nanocrystalline particles preferably includes a core containing at least one first semiconductor material and a shell covering the core”), and a quantum dot ligand layer (Paragraph [0136] “the light-emitting nanocrystalline particles preferably have organic ligands on their surfaces”) in order from an inside to an outside; the quantum dot material structure is used to absorb green light of a predetermined wavelength (Paragraph [0111] “such as green light from a blue LED, passing through the wavelength-selective transmission layer 8B (8) is absorbed by the light conversion pixel layers (NC-Red)”); and the quantum dot ligand layer is used to promote a structural dispersion of the quantum dot material structure (Paragraphs [0136] “have organic ligands on their surfaces in view of dispersion stability”; see also Paragraphs [0138] and [0190]).
Yun discloses a core of a quantum dot may include a group II-V semiconductor, such as a cadmium arsenide (Paragraph [0062]), and Martin (US 2021/0151637) discloses a quantum dot shell is used to protect a quantum dot core (Paragraph [0087]).
However, Kuwana, Yun and Martin fail to teach or disclose, in light of the specification, “the quantum dot core comprises a cadmium arsenide magic-size cluster, and the quantum dot core is used to absorb green light of a predetermined wavelength”. The examiner further considered Ghosh, Ko, Lin and Nam. For example, Ghosh teaches, in a particular embodiment, a quantum dot core has a magic-size (Paragraph [0119] “the alloyed Group II-VI nanocrystalline core has a shortest diameter of approximately 4 nanometers”), but fails to discloses that the quantum dot core comprises a cadmium arsenide and the quantum dot core is used to absorb green light of a predetermined wavelength. Ko teaches a particle diameter of the CdSe quantum dot is 5 nanometers and the CdSe quantum dot absorbs light with wavelengths below a green light wavelength (Paragraph [0012]). However, the prior art, applied alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant's claim 10.
Dependent claims 11-15 are allowable by virtue of their dependence on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871